FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 12, 2022

                                      No. 04-22-00505-CR

                                      Jorge IZQUIERDO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR10739
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       The reporter’s record was originally due October 3, 2022, but the portion of the reporter’s
record that was due from Ms. Herminia Torres was not filed. On October 4, 2022, Court
Reporter Herminia Torres filed a notification of late record, requesting an extension until
November 7, 2022 to file the record. After consideration, we GRANT IN PART the request and
ORDER Ms. Herminia Torres to file the record by November 2, 2022. See TEX. R. APP. P.
35.3(c) (providing that any extension to file the appellate record in an ordinary or restricted
appeal must not exceed thirty days).


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court